Title: To Benjamin Franklin from Genet, 24 October 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


V[ersai]lles oct 24 [1778]
Genet takes the respectful liberty to transmit to his Honour M. Franklin several very interesting papers from the Royal american Gazette. He would be exceedingly Happy, for the affection he has to the américan Cause, if he could enrich his next number (58) of the affaires d’angleterre, with the just and pointed observations that will offer themselves to His honour while reading these papers, wherein are such aspersions and Lyes as deserve the animadversion of all persons having to heart the interest of truth and the success and crédit of the alliance.
His honour’s observations would be made use of by M. Genet, as from some writer in London without mentioning at all His Honours name, that deserves to appear in a more ennobled field.
M. Genet is sure the Count de Vergennes, would not be displeased with it: on the contrary. Undoubtedly the next courier de l’Europe will report all these papers translated into French for every body here and elsewhere to read—it is fit the field of battle shou’d not remain to the English and it wou’d, till the american papers in answer to the Commissioners, either by W.H. Drayton or other able pens, could arrive in Europe. It is therefore necessary that something be said on that account.
 
Notation: Genet
